Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
 	Claims 1-20 are allowed.  
This action/allowance is in response to Applicant's claim amendments and remarks filed on 01/07/2022.
  
     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Frank et al. (2010/0260154) para [0074] the positioning reference signals (e.g., observed time difference of arrival (OTDOA) waveforms) from neighboring base stations. The set of resource elements carrying the positioning reference signal in an OFDM symbol determined as a function of an identifier associated with the transmitting base station which may be derived from at least one of a physical cell identifier (PCID), a base station identifier, a cell site ID, a global cell identifier (GCID), a system frame number (SFN), a symbol index, a slot index, a subframe index, a radio network transaction identifier (RNTI) or any other applicable identifier. 
Chun et al. (US 2014/0301238) para [0068] [0100] discloses a downlink RS be classified into a cell-specific reference signal (CRS), a multimedia broadcast and multicast single frequency network (MBSFN) reference signal, a UE-specific 

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “generating a seed of a sequence for deriving the reference signals on the set of resource elements based on a wrapping result of (a) an offset calculated based on the first configuration identifier and (b) a first output of a function using the first configuration identifier and a number of OFDM symbols in the slot as parameters; initializing  the sequence with the seed” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claim 17 mutatis mutandis. Accordingly, claims 2-16 and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471